Name: Commission Regulation (EEC) No 1147/82 of 13 May 1982 suspending advance fixing of the import levy for manioc
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132/52 Official Journal of the European Communities 14. 5 . 82 COMMISSION REGULATION (EEC) No 1147/82 of 13 May 1982 suspending advance fixing of the import levy for manioc whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular the first subparagraph of Article 15 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas there is a danger that, if existing arrange ­ ments are adhered to, levies could be fixed in advance in the short term for quantities considerably in excess of the quantities which might be expected under more normal conditions ; Whereas the above situation requires that application of the provisions concerning advance fixing of levies for the products concerned be temporarily suspended ; Advance fixing of the import levy for the products falling within subheading 07.06 A of the Common Customs Tariff, referred to in Article 1 (d) of Regula ­ tion (EEC) No 2727/75, is hereby suspended from 14 to 28 May 1982 inclusive . Article 2 This Regulation shall enter into force on 14 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 382, 31 . 12. 1981 , p . 37.